Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objection
As per claim 4 it is objected to because in ll. 1 “where in” should be “wherein”. Appropriate correction is required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1, 5, 8-9, and 15, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 10 of U.S. Patent No. 10,207,489.

The present application is a continuation of U.S. Patent No. 10,207,489, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1-2 and 10 of U.S. Patent No. 10,207,489 contain, and have obvious substantially similar limitations 

Instant Application
U.S. Patent No. 10,207,489
1. A method for calibrating a laser driven an additive manufacturing operation of a first additive manufacturing device, the method comprising: 
monitoring the additive manufacturing operation performed by the first additive manufacturing device using one or more sensors;
5. The method of claim 1 wherein the stored dataset comprises data generated by at least one optical sensor.
recording first data generated by the one or more sensors; 









comparing the first data to a stored dataset to generate results; and 





calibrating the first additive manufacturing device using the results.

8. The method of claim 1 wherein the one or more sensors comprise a photon to electrical signal transducer.


9. The method of claim 1, wherein the one or more sensors comprises an off- axis photodiode and an on-axis photodiode.




recording first data generated by the one or more sensors; 









comparing the first data to a stored data set to generate results; and 






adjusting the additive manufacturing device based on the results.



monitoring photons emitted as energy impacts metal powder spread across a build plane during a first additive manufacturing operation performed by a first additive manufacturing device, the monitoring being performed using one or more optical sensors;

recording sensor data captured by the one or more optical sensors;
identifying one or more actuations of a heat source of the first additive manufacturing device using changes in intensity from the recorded sensor data;
counting a number of actuations of the heat source;

comparing the first best fit curve to a second best fit curve based on sensor data collected during a second additive manufacturing operation performed by a second additive manufacturing device;
determining differences between the first and second best fit curves; and
calibrating the second additive manufacturing device using the determined differences.

2. The method as recited in claim 1, wherein at least one optical sensor of the one or more optical sensors is a photon to electrical signal transducer.

10. The method as recited in claim 1, wherein the one or more optical sensors comprises an off-axis photodiode and an on-axis photodiode.


monitoring photons emitted as energy impacts metal powder spread across a build plane during a first additive manufacturing operation performed by a first additive manufacturing device, the monitoring being performed using one or more optical sensors;
recording sensor data captured by the one or more optical sensors;
identifying one or more actuations of a heat source of the first additive manufacturing device using changes in intensity from the recorded sensor data;
counting a number of actuations of the heat source;
calculating a first best fit curve over time based on the changes in intensity and counted number of actuations;
comparing the first best fit curve to a second best fit curve based on sensor data collected during a second additive manufacturing 
determining differences between the first and second best fit curves; and
calibrating the second additive manufacturing device using the determined differences.


As per claims 2-4, 6-7, 10-14, and 16-17, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 10 of U.S. Patent No. 10,207,489 as applied to claims 1, 5, 8-9, and 15 above, and further in view of the respective references below which have been omitted for the sake of brevity but would be rejected using a similar rationale as the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2017/0057170) (hereinafter Gupta).

A Gupta teaches a method for calibrating an additive manufacturing operation of a first additive manufacturing device, the method comprising: monitoring the additive manufacturing operation performed by the first additive manufacturing device using one or more sensors; recording first data generated by the one or more sensors; comparing the first data to a stored dataset to generate results; and calibrating the first additive manufacturing device using the results ([0041]-[0043]).

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claim 1 above in view of Philippi et al. (US 2011/0121492) (hereinafter Philippi).

As per claim 2, Philippi teaches wherein the stored dataset comprises data generated by a previously performed additive manufacturing operation ([0030] test specimens are built before the start of a job and built separately from the object itself).

Philippi and Gupta are both concerned with additive manufacturing. Gupta teaches modifying the behavior of an additive manufacturing device while Philippi also teaches modifying the behavior of an additive manufacturing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Philippi because it would provide a way to calibrate the operation of an additive manufacturing device based on the comparison of actual to expected performance results.

As per claim 3, Philippi teaches wherein the previously performed additive manufacturing operation was performed by the first additive manufacturing device ([0030]).

As per claim 4, Philippi teaches where in the previously performed additive manufacturing operation was performed by a second additive manufacturing device ([0030] co-building test specimen e.g. with two or more devices).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claim 1 above, and further in view of Christoph et al. (US 2016/0370172) (hereinafter Christoph).

As per claim 5, Christoph teaches wherein the stored dataset comprises data generated by at least one optical sensor ([0266]).

Christoph and Gupta are both concerned with manufacturing devices. Gupta teaches modifying the behavior of an additive manufacturing device while Christoph teaches collecting data via an optical sensor for measuring workpieces. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Christoph because it would provide a way to collect optical data for the system.

As per claim 6, Christoph teaches wherein the stored dataset comprises extracted features from the data generated by the at least one optical sensor ([0266]).

As per claim 7, Christoph teaches wherein the comparing compares extracted features from the first data with the extracted features from the data generated by the at least one optical sensor ([0266] compare images with other images).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claim 1 above, and further in view of Aozasa et al. (US 2004/0012843) (hereinafter Aozasa).

As per claim 8, Aozasa teaches wherein the one or more sensors comprise a photon to electrical signal transducer ([0161] optoelectronic transducer convers light into electrical signal).

Aozasa and Gupta are both concerned with the light spectrum. Gupta teaches modifying the behavior of an additive manufacturing device having light sensors while Aozasa teaches a particular light sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Aozasa because it would provide a way to substitute Gupta’s generic light sensor with Aozasa’s specific light sensor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claim 1 above, and further in view of Sanchez et al. (US 2016/0332383) (hereinafter Sanchez).

As per claim 9, Sanchez teaches wherein the one or more sensors comprises an off-axis photodiode and an on-axis photodiode ([0033] light emitting diode may be on separate sides of the fluid path or along the x-axis).

Sanchez and Gupta are both concerned with additive manufacturing. Gupta teaches modifying the behavior of an additive manufacturing device while Sanchez teaches modifying data representing three-dimensional objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Sanchez because it would provide a way to prevent clogging of the additive manufacturing device.

Claims 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 1 and 15 respectively above, and further in view of Donovan et al. (US 2018/0009171) (hereinafter Donovan).

As per claim 10, Donovan teaches after the calibrating, performing a subsequent additive manufacturing process with the first additive manufacturing system to generate a baseline data set ([0053]; [0057]-[0058] calibrate to interpolate a curve fit to the measured values e.g. see claim 13).

Donovan and Gupta are both concerned with additive manufacturing. Gupta teaches modifying the behavior of an additive manufacturing device while Donovan teaches a baseline data set based on a curve fit and testing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Donovan because it would provide a way to calibrate the additive manufacturing device based on the quantity of material or agent used in creating the object.

As per claim 11, Gupta further teaches employing the baseline data set to detect a change in performance of the first additive manufacturing device over time (fig. 4A and [0066]).

As per claim 12, Gupta further teaches wherein in response to the detecting the change in performance, the first additive manufacturing device is adjusted to match the baseline data ([0066] re-calibrate 3D printer).

As per claim 13, Donovan teaches wherein the baseline data set comprises a best fit curve ([0053]; [0057]-[0058]).

As per claim 14, Donovan teaches wherein the best fit curve is generated from execution of a test pattern by the first additive manufacturing device ([0053]; [0057]-[0058] interpolate a curve fit to the measured values for test objects).

As per claim 16, it has similar limitations as claim 14 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 14 and is therefore rejected using the same rationale.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Kodas et al. (US 2002/0184969) (hereinafter Kodas) in view of Alling (US 7,333,945).

As per claim 18, Donovan teaches the invention substantially as claimed including a method of operating an additive manufacturing system comprising acquiring process properties during an additive manufacturing operation using the powder bed ([0020]); and adjusting an operation of the additive manufacturing system using the database ([0023]; [0035] calibration manager is in communication with database and the database can be used by the processing resource to implement a desired function of the 3-D printer).

Donovan does not explicitly teach acquiring intrinsic material properties of a powder bed; acquiring extrinsic material properties of the powder bed; building a database using the intrinsic material properties, the extrinsic material properties and the process properties.

However, Kodas teaches acquiring intrinsic material properties of a powder bed; acquiring extrinsic material properties of the powder bed ([0080]; [0109]).

Kodas and Donovan are both concerned with agent/chemical substances. Donovan teaches a printing agent substance while Kodas teaches a chemical substance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donovan in view of Kodas because it would provide a way to determine different characteristics of the printing substance/agent.

Donovan and Kodas do not explicitly teach building a database using the intrinsic material properties, the extrinsic material properties and the process properties.

However, Alling teaches building a database using the intrinsic material properties, the extrinsic material properties and the process properties (col. 3, ll. 24-43).

Alling and Donovan are both concerned with agent/chemical substances. Donovan teaches a printing agent substance while Alling teaches storing chemical properties in a database. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donovan and Kodas in view of Alling because it .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Topolkaraev et al. (US 2016/0185050) (hereinafter Topolkaraev).

As per claim 19, Gupta teaches the invention substantially as claimed including a method for operating an additive manufacturing device, the method comprising adjusting operating parameters of the additive manufacturing device during subsequent manufacturing operations in response to the recorded heating rate and cooling rate data ([0055] discusses temperature sensors; [0070]-[0072] discuss re-calibrating the device based on changing temperature and atmospheric fluctuations).

Gupta does not explicitly teach recording heating rate and cooling rate data from a build plane region of the additive manufacturing device during a manufacturing operation using nominal operating parameters.

However, Topolkaraev teaches recording heating rate and cooling rate data from a build plane region of the additive manufacturing device during a manufacturing operation using nominal operating parameters ([0096] calibrate device during heating and cooling changes during device testing using different temperature and timing parameters).

Topolkaraev and Gupta are both concerned with additive manufacturing devices. Gupta teaches adjusting the additive manufacturing device based on a temperature while Topolkaraev teaches calibrating the device based on a heating and cooling rate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Topolkaraev because it would provide a way to install a device such as a calorimeter in Gupta’s system to detect a heating and cooling rate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Topolkaraev as applied to claim 19 above, and further in view of Chesner et al. (US 2013/0100444) (hereinafter Chesner).

As per claim 20, Chesner teaches wherein the heating rate and cooling rate data are standardized using a multivariate classifier ([0019] and [0024] multivariate models; [0070] heating air).

Chesner and Gupta are both concerned with the light spectrum. Gupta teaches light generation and sensing while Chesner teaches material characterization using a laser. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Topolkaraev in view of Chesner because it would provide for a way to utilize a multivariate classifier to standardize data.

Conclusion

	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 25, 2022